          Case 2:17-cv-01884-TLN-DB Document 119 Filed 04/15/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



LANCE WILLIAMS,                                  No. 2:17-cv-1884 TLN DB P

                  Plaintiff,

          v.

ROMERO, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

Lance Williams, CDCR # AG-2394, a necessary and material witness in a settlement conference
in this case on May 25, 2021, is confined in California State Prison, Corcoran (COR), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, May 25, 2021 at 9:00 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
          Office at California State Prison, Corcoran at (559) 992-7372 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

////

////
      Case 2:17-cv-01884-TLN-DB Document 119 Filed 04/15/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: April 14, 2021




DLB:9
DB/prisoner-civil rights/will1884.841Z
